            Case 1:21-cv-11124-DJC Document 31 Filed 08/16/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 COXCOM, LLC,

                        Plaintiff,

        v.
                                                   Case No. 1:21-cv-11124-DJC
 SUPER TOWERS, INC., ET AL.,

                        Defendants.



   DEFENDANTS’ MOTION TO EXTEND THE TIME TO RESPOND TO PLAINTIFF’S
          EMERGENCY MOTION FOR DECLARATORY JUDGMENT

        Defendants Super Towers, Inc. (“Super Towers”) and WNAC, LLC (“WNAC”)

 (jointly “Defendants”) respectfully request a fourteen day extension of the deadline for

 Defendants to respond to the Plaintiff’s Emergency Motion for Declaratory Judgment. The

 current deadline to respond to that motion is Monday, August 16, 2021. If granted, the new

 deadline would be Monday, August 30, 2021.

        As grounds for their motion, Defendants state the following:

       1.       Coxcom, LLC (“Cox”) served letters to Defendants and Mission Broadcasting

raising the issue of potential breach and dispute over applicable rates on December 29, 2020, and

again on January 12, 2021. Defendants responded promptly in January 2021.

       2.       Cox did not follow up until filing a complaint on July 7, 2021.

       3.       Super Towers and WNAC were served on July 9, 2021.

       4.       On Monday, July 26, 2021, counsel for Cox and counsel for Super Towers and

WNAC met and conferred about an extension of time for Defendants to respond to the
            Case 1:21-cv-11124-DJC Document 31 Filed 08/16/21 Page 2 of 3




Complaint. The Parties agreed jointly to an extension until August 9, 2021, with the

understanding that Super Towers and WNAC may ultimately seek a longer extension.

       5.       On Thursday, July 29, 2021, Defendants filed a motion seeking an additional 30

days of extension of time, up through and including August 30, 2021, to answer or otherwise

respond to Plaintiff’s complaint.

       6.       The Court has yet to rule on Defendants’ pending motion, and no responsive

pleadings have been filed.

       7.       Defendants are simultaneously filing an opposition to Plaintiff’s motion for a

speedy hearing.

       8.       Cox presents no compelling reason why an opposition to its Emergency Motion

for Declaratory Judgment must be filed before a response to its complaint is filed. Defendants

respectfully suggests that it would be more appropriate for their opposition to the Emergency

Motion for Declaratory Judgment to be filed contemporaneous with or after their forthcoming

response to Cox’s complaint.

       WHEREFORE, Defendants respectfully request that this Honorable Court extend the

deadline for Defendants to respond to Plaintiff’s Emergency Motion for Declaratory Judgment

until August 30, 2021.
           Case 1:21-cv-11124-DJC Document 31 Filed 08/16/21 Page 3 of 3




                                                      Respectfully submitted,

                                                      Super Towers, Inc. and WNAC, LLC

                                                      By their attorneys,

                                                      /s/ Andrew R. Dennington____
                                                      Andrew R. Dennington BBO #666892
                                                      adennington@connkavanaugh.com
                                                      CONN KAVANAUGH ROSENTHAL
                                                      PEISCH & FORD, LLP
                                                      One Federal Street, 15th Floor
                                                      Boston, MA 02110
                                                      Tel: (617) 482-8200

                                                      Matthew Solum
                                                      (pro hac vice admission pending)
                                                      Brittney Nagle
                                                      (pro hac vice admission pending)
                                                      Kirkland & Ellis LLP
                                                      601 Lexington Avenue
                                                      New York, NY 10022
                                                      Tel: (212) 446-4688
                                                      Email: msolum@kirkland.com


Dated: August 16, 2021

                                 Local Rule 7.1(a)(2) Certification

       On August 13, 2021, counsel for Defendants conferred with counsel for Plaintiffs about
this motion and counsel for Plaintiffs indicated that Plaintiffs would not assent to this motion.

                                                      /s/ Andrew R. Dennington

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to registered participants as identified on the Notice of Electronic Filing and paper
copies will be sent to those indicated as non-registered participants on August 16, 2021.

                                                        /s/ Andrew R. Dennington         _
                                                        Andrew R. Dennington BBO #666892
2886732.1 05831.000
